
	

113 HR 2369 IH: Fair Sentencing Clarification Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2369
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To apply reduced sentences for certain cocaine base
		  offenses retroactively for certain offenders, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Sentencing Clarification Act of
			 2013 .
		2.FindingsCongress finds as follows:
			(1)The Fair Sentencing Act of 2010 was signed
			 into law by President Obama on August 3, 2010.
			(2)Most district
			 courts in the United States are applying the Fair Sentencing Act to pending
			 criminal cases, including United States v. Douglas, 746 F. Supp. 2d. 220 (D.
			 Me. 2010), __ F. 3d. __, 2011 WL 2120163 (1st Cir. May 31, 2011); United States
			 v. Raymond Brown, CR No. 10–135–GLL–1 (W.D. Pa. June 16, 2011); and United
			 States v. Marlon Jermaine Spencer, CR No. 09–400–JW–1 (N.D. Cal. Nov. 30,
			 2010).
			(3)There are, however, district courts that
			 are not applying the Fair Sentencing Act to pending cases, including United
			 States v. Derrick Steven Clemons, CR No. 08–028–AJS–1 (W.D. of Pa. Nov. 18,
			 2010) and United States v. Anthony L. Jackson, CR No. 10–178–JRS–1 (E.D. Va.
			 Nov. 19, 2010).
			(4)According to the U.S. Sentencing
			 Commission’s analysis, 20,905 offenders would receive a reduction in their
			 sentences if both the statutory changes and guideline changes were made
			 retroactive, and the average sentence reduction would be 46 months,
			 representing a savings of over $2.2 billion at an average incarceration cost of
			 $28,284 per year, the latest yearly cost estimate from the Bureau of
			 Prisons.
			(5)The purpose of
			 this Act is to clarify that the amendments made by the Fair Sentencing Act are
			 to be applied to pending cases and retroactively to cases that are no longer
			 pending.
			3.Clarification of
			 applicability with regard to pending casesWith respect to any offense for which the
			 penalties were modified by section 2 or 3 of the Fair Sentencing Act of 2010
			 (Public Law 111–220) and which was committed before the date of enactment of
			 such Act, and notwithstanding the provisions of section 109 of title 1, United
			 States Code—
			(1)in cases in which a sentence has not yet
			 been imposed, the court shall impose such sentence as if sections 2 and 3 of
			 the Fair Sentencing Act of 2010 (Public Law 111–220) were in effect on the date
			 the offense was committed; and
			(2)in cases in which a sentence has already
			 been imposed, if subject to a pending appeal on or after August 3, 2010, the
			 Court of Appeals shall remand the case for resentencing consistent with the
			 amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
			 Law 111–220).
			4.Court may reduce
			 term of imprisonmentIn the
			 case of a defendant who has been convicted of a crime committed before August
			 3, 2010, for which a term of imprisonment has been imposed, on motion of the
			 defendant or the Director of the Bureau of Prisons, or on its own motion, the
			 sentencing court may reduce the term of imprisonment for that crime consistent
			 with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010
			 (Public Law 111–220) if such crime is—
			(1)punishable by a term of imprisonment
			 under—
				(A)section 404(a) of the Controlled Substances
			 Act for possession of a substance which contains cocaine base (21 U.S.C.
			 844(a)) (as in effect on the date of the commission of the crime);
				(B)section 401(b)(1)(A)(iii) of such Act (21
			 U.S.C. 841(b)(1)(A)(iii)) (as in effect on the date of the commission of the
			 crime); or
				(C)section 401(b)(1)(B)(iii) of such Act (21
			 U.S.C. 841(b)(1)(B)(iii)) (as in effect on the date of the commission of the
			 crime); or
				(2)punishable by a term of imprisonment under
			 paragraph (1)(C) or (2)(C) of section 1010(b) of the Controlled Substances
			 Import and Export Act (21 U.S.C. 960(b)) (as in effect on the date of the
			 commission of the crime).
			
